Citation Nr: 0813969	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In March 2007, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) in order to obtain service medical records and a 
revised opinion from the VA examiner.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
the veteran's service.

2.  The veteran did not have sensorineural hearing loss to a 
degree of 10 percent within one year of separation from 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.


That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The evidence of record does not support the claim for service 
connection for bilateral hearing loss.  Pursuant to the 
Board's remand, the RO again requested service medical 
records from all appropriate sources.  Nothing was found 
except original copies of the enlistment examination.

The veteran underwent a VA examination in November 2003.  The 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
70
75
LEFT
35
35
60
75
80

Speech audiometry revealed speech recognition ability of 34 
percent in the right ear and of 86 percent in the left ear.

A second VA examination was conducted in August 2007.  The 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
70
75
LEFT
30
35
75
75
85

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 72 percent in the left ear.  
Like the November 2003 VA examiner, the August 2007 VA 
examiner could not render an opinion regarding the etiology 
of the veteran's hearing loss without resorting to 
speculation.  This was because the separation examination was 
not found and the veteran has a history of post-military 
occupational noise exposure.  Although the August 2007 VA 
examiner was unable to give an opinion, she noted that the 
configuration of the hearing loss in the right ear is not 
consistent with noise exposure.  Also, the hearing loss in 
the left ear has decreased since the November 2003 VA 
examination, which could be a result of his post-military 
occupational noise exposure.

A September 1997 record from the Arkansas Otolaryngology 
Center was added to the claims file after the VA examinations 
were conducted.  The record notes an incident circa 1987 when 
an air hose exploded next to the veteran's right ear.  The 
same physician from the Arkansas Otolaryngology Center opined 
in July 1999 that the veteran had Meniere's disease in the 
right ear.  He recommended that the veteran work in a less 
noisy environment in order to protect the hearing in his left 
ear.

The evidence does not show that the veteran's hearing loss 
was caused by service.  Thus, service connection must be 
denied.


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in November 2002 and June 2003 of the information 
and evidence needed to substantiate and complete claims for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim and by 
conducting VA examinations.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2007.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.


VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  The 
veteran was also examined in connection with this claim, and 
medical opinions were requested.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


